Page, J.:
The action is to recover damages for personal injuries sustained by reason of the negligence of the defendant’s employee. The chief element of damage was the fact that the plaintiff was suffering from neurasthenia, a result, as the plaintiff claimed, of the injuries sustained by reason of the collision.
It was proven in the plaintiff’s case that she had, prior to the accident and still had, a displaced kidney, and that neurasthenia could be caused by such displacement. When, however, the medical experts of the defendant were asked at the conclusion of hypothetical questions, stating the substance of the testimony, “ can you say with reasonable certainty whether or not the misplaced kidney is a competent producing cause of her neurasthenic condition? ” the questions, on the objection of the plaintiff’s attorney, were excluded by the court. This was error. The defendant was entitled to have the questions answered. They had an important bearing on a vital issue of the case — whether the injuries for which she sought to recover were the result of negligent acts of the defendant.
The judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Clarke, P. J., Laughlin, Shearn and Merrell, JJ., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.